 


 HR 5790 ENR: Federal Bureau of Investigation Whistleblower Protection Enhancement Act of 2016
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 5790 
 
AN ACT 
To provide adequate protections for whistleblowers at the Federal Bureau of Investigation. 
 
 
1.Short titleThis Act may be cited as the Federal Bureau of Investigation Whistleblower Protection Enhancement Act of 2016. 2.Prohibited personnel practices in the Federal Bureau of InvestigationSection 2303(a) of title 5, United States Code, is amended by striking any employee of the Bureau and all that follows through health or safety and inserting the following:
an employee in, or applicant for, a position in the Bureau as a reprisal for a disclosure of information— (1)made—
(A)in the case of an employee, to a supervisor in the direct chain of command of the employee, up to and including the head of the employing agency; (B)to the Inspector General;
(C)to the Office of Professional Responsibility of the Department of Justice; (D)to the Office of Professional Responsibility of the Federal Bureau of Investigation;
(E)to the Inspection Division of the Federal Bureau of Investigation; (F)as described in section 7211;
(G)to the Office of Special Counsel; or (H)to an employee designated by any officer, employee, office, or division described in subparagraphs (A) through (G) for the purpose of receiving such disclosures; and
(2)which the employee or applicant reasonably believes evidences— (A)any violation of any law, rule, or regulation; or
(B)gross mismanagement, a gross waste of funds, an abuse of authority, or a substantial and specific danger to public health or safety.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 